          Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                               Southern District Court of New York

OWEN HARTY, Individually,               :
                                        :
             Plaintiffs,                :
                                        :
v.                                      :                 Case No.     7:19-cv-1322
                                        :
NYACK MOTOR HOTEL INC., A New York :
Corporation,                            :
                                        :
             Defendant.                 :
_______________________________________ :
                                        :
                                        :

                                           COMPLAINT
                                    (Injunctive Relief Demanded)

       Plaintiff, OWEN HARTY, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, NYACK

MOTOR HOTEL INC., A New York Corporation, (sometimes referred to as “Defendant”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a Florida resident, lives in Broward County, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff is unable to engage in the

               major life activity of walking. Instead, Plaintiff is bound to ambulate in a wheelchair.

2.             Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

               "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and

               determining whether places of public accommodation and their websites are in

               compliance with the ADA.
     Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 2 of 9



3.      Defendant owns, leases, leases to, or operates a place of public accommodation as

        defined by the ADA and the regulations implementing the ADA, 28 CFR

        36.201(a) and 36.104. The place of public accommodation that the Defendant

        owns, operates, leases or leases to is a place of lodging known as The Nyack

        Motor Lodge, 110 N. Route 303 West Nyack, NY 10994, and is located in the

        County of Rockland,(hereinafter "Property").

4.      Venue is properly located in the Southern District Court of New York because venue

        lies in the judicial district of the property situs. The Defendant’s property is

        located in and does business within this judicial district.

5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

        original jurisdiction over actions which arise from the Defendant’s violations of

        Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

        also 28 U.S.C. § 2201 and § 2202.

                            Count I - Injunctive Relief

6.      Plaintiff realleges the above referenced paragraphs as if set forth fully hereunder.

7.      As the owner, lessor, lessee, or operator of the subject premises, Defendant is

        required to comply with the ADA. As such, Defendant is required to ensure that it's

        place of lodging is in compliance with the standards applicable to places of public

        accommodation, as set forth in the regulations promulgated by the Department Of

        Justice. Said regulations are set forth in the Code Of Federal Regulations, the

        Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the 2010

        ADA Standards, incorporated by reference into the ADA. These regulations impose


                                           2
     Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 3 of 9



        requirements pertaining to places of public accommodation, including places of

        lodging, to ensure that they are accessible to disabled individuals.

8.      More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following requirement:

        Reservations made by places of lodging. A public accommodation that owns,
        leases (or leases to), or operates a place of lodging shall, with respect to
        reservations made by any means, including by telephone, in-person, or through a
        third party -
                (i) Modify its policies, practices, or procedures to ensure that individuals
                with disabilities can make reservations for accessible guest rooms during
                the same hours and in the same manner as individuals who do not need
                accessible rooms;
                (ii) Identify and describe accessible features in the hotels and guest rooms
                offered through its reservations service in enough detail to reasonably
                permit individuals with disabilities to assess independently whether a given
                hotel or guest room meets his or her accessibility needs;
                (iii) Ensure that accessible guest rooms are held for use by individuals with
                disabilities until all other guest rooms of that type have been rented and the
                accessible room requested is the only remaining room of that type;
                (iv) Reserve, upon request, accessible guest rooms or specific types of
                guest rooms and ensure that the guest rooms requested are blocked and
                removed from all reservations systems; and
                (v) Guarantee that the specific accessible guest room reserved through its
                reservations service is held for the reserving customer, regardless of
                whether a specific room is held in response to reservations made by others.

9.      These regulations became effective March 15, 2012.

10      Defendant, either itself or by and through a third party, implemented, operates,

        controls and or maintains a website for the Property which contains an online

        reservations system. This website is located at http://www.nyackmotorlodge.com/.

        This term also includes all websites owned and operated by Defendant or by third

        parties to book or reserve guest accommodations at the hotel. The purpose of this

        website is so that members of the public may reserve guest accommodations and

        review information pertaining to the goods, services, features, facilities, benefits,


                                           3
     Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 4 of 9



        advantages, and accommodations of the Property. As such, this website is subject

        to the requirements of 28 C.F.R. Section 36.302(e).

11      Prior to the commencement of this lawsuit, Plaintiff visited the website for the

        purpose of reviewing and assessing the accessible features at the Property and

        ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

        his accessibility needs. However, Plaintiff was unable to do so because Defendant

        failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As

        a result, Plaintiff was deprived the same goods, services, features, facilities,

        benefits, advantages, and accommodations of the Property available to the general

        public.

12      In the near future, Plaintiff intends to revisit Defendant's website and/or online

        reservations system in order to test it for compliance with 28 C.F.R. Section

        36.302(e) and/or to utilize the website to reserve a guest room and otherwise avail

        himself of the goods, services, features, facilities, benefits, advantages, and

        accommodations of the Property.

13      Plaintiff is continuously aware that the subject website remains non-compliant and

        that it would be a futile gesture to revisit the website as long as those violations

        exist unless he is willing to suffer additional discrimination.

14      The violations present at Defendant's website infringe Plaintiff's right to travel free

        of discrimination and deprive his of the information required to make meaningful

        choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

        humiliation as the result of the discriminatory conditions present at Defendant's


                                           4
      Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 5 of 9



         website. By continuing to operate a website with discriminatory conditions,

         Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

         Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

         and/or accommodations available to the general public. By encountering the

         discriminatory conditions at Defendant's website, and knowing that it would be a

         futile gesture to return to the website unless he is willing to endure additional

         discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

         services and benefits readily available to the general public. By maintaining a

         website with violations, Defendant deprives Plaintiff the equality of opportunity

         offered to the general public.

15       Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

         of the Defendant’s discrimination until the Defendant is compelled to modify its

         website to comply with the requirements of the ADA and to continually monitor

         and ensure that the subject website remains in compliance.

16.      Plaintiff has a realistic, credible, existing and continuing threat of discrimination

         from the Defendant’s non-compliance with the ADA with respect to this website.

         Plaintiff has reasonable grounds to believe that he will continue to be subjected to

         discrimination in violation of the ADA by the Defendant.

17.      The Defendant has discriminated against the Plaintiff by denying him access to, and

         full and equal enjoyment of, the goods, services, facilities, privileges, advantages

         and/or accommodations of the subject website.




                                            5
      Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 6 of 9



18       The Plaintiff and all others similarly situated will continue to suffer such

         discrimination, injury and damage without the immediate relief provided by the

         ADA as requested herein.

19.      Defendant has discriminated against the Plaintiff by denying him access to full and

         equal enjoyment of the goods, services, facilities, privileges, advantages and/or

         accommodations of its place of public accommodation or commercial facility in

         violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

         Defendant continues to discriminate against the Plaintiff, and all those similarly

         situated by failing to make reasonable modifications in policies, practices or

         procedures, when such modifications are necessary to afford all offered goods,

         services, facilities, privileges, advantages or accommodations to individuals with

         disabilities; and by failing to take such efforts that may be necessary to ensure that

         no individual with a disability is excluded, denied services, segregated or otherwise

         treated differently than other individuals because of the absence of auxiliary aids

         and services.

20       Plaintiff is without adequate remedy at law and is suffering irreparable harm.

         Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

         fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

         12205 and 28 CFR 36.505.

21.      Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

         Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

         subject website to make it readily accessible and useable to the Plaintiff and all


                                            6
      Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 7 of 9



         other persons with disabilities as defined by the ADAand 28 C.F.R. Section

         36.302(e); or by closing the website until such time as the Defendant cures its

         violations of the ADA.

                    Count II - Damages Pursuant to NYSHRL

22.      Plaintiff realleges the above paragraphs 1-17 as if set forth fully hereunder.

23.      The NYSHRL provides:

              (a) It shall be an unlawful discriminatory practice for any person, being the
              owner, lessee, proprietor, manager, superintendant, agent, or employee of
              any place of public accommodation... because of the... disability ... of any
              person, directly or indirectly, to refust, withhold from or deny to such
              person any of the accommodations, advantages, facilities or privileges
              thereof ... to the effect that any of the accommodations, advantages,
              facilities and privileges of any such place shall be refused, withheld from or
              denied to any person on account of ... disability...
         NYS Exec. Law Section 296(2)(a).

24.      Under NYS Exec. Law Section 296(2)(c), discriminaton includes:

                (i) a refusal to make reasonable modifications in policies, practices, or
                procedures, when such modifications are necessary to afford facilities,
                privileges, advantages or accommodations to individuals with disabilities,
                unless such person can demonstrate that making such modifications would
                fundamentally alter the nature of such facilities, privileges, advantages or
                accommodations;
                (ii) a refusal to take such steps as may be necessary to ensure that no
                individual with a disability is excluded or denied services because of the
                absence of auxiliary aids and services, unless such person can demonstrate
                that taking such steps would fundamentally alter the nature of the facility,
                privilege, advantage or accommodation being offered or would result in an
                undue burden;
                (iii) a refusal to remove architectural barriers, and communication barriers
                that are structural in nature, in existing facilities, and transportation barriers
                in existing vehicles and rail passenger cars used by an establishment for
                transporting individuals (not including barriers that can only be removed
                through the retrofitting of vehicles or rail passenger cars by the installation
                of a hydraulic or other lift), where such removal is readily achievable[.]



                                            7
           Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 8 of 9



25.           Defendant's property is a place of public accommodation as defined by the

              NYSHRL.

26.            Defendant has violated the NYSHRL

27.           As a result of Defendant's violation of the NYSHRL, Plaintiff suffered frustration,

              humiliation, embarrassment, segregation, exclusion, loss of the equality of

              opportunity, and has otherwise been damaged.

28.           Pursuant to NYS Exec. Law Section 297(9), Plaintiff is entitled to damages.

      WHEREFORE, Plaintiff respectfully requests:

      a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans with

              Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.      Injunctive relief against the Defendant including an order to revise its website to

              comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

              maintain the website to ensure that it remains in compliance with said requirement.

      c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

              § 12205.

      d.      An award of damages in the amount of $1000.00 or in such amounts as the Court

              deems just and proper.




                                                8
     Case 7:19-cv-01322-KMK Document 1 Filed 02/12/19 Page 9 of 9



e.      Such other relief as the Court deems just and proper, and/or is allowable under

        Title III of the Americans with Disabilities Act.

        Respectfully Submitted,
        Dated: New York, New York
               February 12, 2019


                                       Peter Sverd, Esq.
                                       of Counsel to Thomas B. Bacon, P.A.
                                       225 Broadway, Suite 613
                                       New York, New York 10007
                                       ph. (646) 751-8743
                                       psverd@sverdlawfirm.com

                                       By:____________________________
                                               Peter Sverd, Esq.(SDNY 0406)
                                           \
                                           \
